ORDER
The Disciplinary Review Board having reported to the Court, recommending that ROY E. MAHONEY of WOODBURY HEIGHTS, who was admitted to the bar of this State in 1973, and who was thereafter suspended on March 26, 1991, be disbarred on the basis of respondent’s prior ethics violations and his misconduct in five matters, including the violation of the following Rules of Professional Conduct: RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.3 (failure to act with due diligence); RPC 1.4(a) (failure to keep client informed about the status of a matter); RPC 1.15(a) and (b) *500(failure to return client’s file); RPC 3.2 (failure to expedite litigation); RPC 8.1(b) (failure to cooperate with ethics authorities); and RPC 8.4(c) (acting with dishonesty by taking money for legal services never performed, for misrepresenting the status of a case and for submitting false legal documents to a client);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and ROY E. MAHONEY is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that ROY E. MAHONEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ROY E. MAHONEY comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that ROY E. MAHONEY reimburse the Ethics Financial Committee for appropriate administrative costs.